Citation Nr: 1756281	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for acquired psychiatric disorder, variously diagnosed to include posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Veteran represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1963 to January 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2009 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2009 rating decision, the RO denied service connection for hearing loss and tinnitus.  In October 2009, the Veteran (through his prior appointed representative) requested reconsideration of that determination and submitted additional pertinent evidence, including a private medical opinion..  The RO issued another rating decision in March 2010, which granted service connection for tinnitus, but denied service connection for hearing loss, stating that the prior claim had been reopened and denied on the merits.  

The Veteran did not appeal from any downstream issues regarding tinnitus, but he submitted a notice of disagreement (NOD) with the denial of his hearing loss claim.  Nevertheless, VA had received additional evidence that pertained to a reason for the prior denial within one year after the August 2009 rating decision, i.e., new and material evidence within the appeal period from the initial denial.  Therefore, the August 2009 rating decision did not become final, and the original claim required de novo review considering the additional evidence.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.302 (2017).  This issue is characterized accordingly herein.

The RO has adjudicated the second issue as entitlement to service connection for PTSD; however, the medical evidence revealed various diagnoses of acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

In a January 2012 rating decision, the RO denied service connection for PTSD and ischemic heart disease (IHD).  The Veteran submitted a NOD for both denials, a statement of the case (SOC) was provided in June 2012, and the Veteran submitted a substantive appeal (VA Form 9) in March 2013, which was accepted as timely.  
Thereafter, in July 2013, VA received a written statement from the Veteran requesting to withdraw his appeal as to arteriosclerotic heart disease, which the RO had characterized as IHD; but to continue the pending appeal for the denial of service connection for hearing loss and a psychiatric disorder.  The Veteran may withdraw any claim or issue on appeal at any time prior to promulgation of a decision by the Board, and he clearly did so in this case.  38 C.F.R. § 20.204 (2017).  As the Veteran subsequently appealed from a claim to reopen this issue, as set forth in the March 2016 Board remand, a formal dismissal of this issue is not necessary.  See 38 U.S.C. § 7105(d)(5) (2012) (providing that the Board "may" dismiss an appeal that fails to allege specific error of fact or law in the determination being appealed).  

In March 2016, the Board remanded the claims of entitlement to service connection for bilateral hearing loss and PTSD to the agency of original jurisdiction to afford the Veteran a hearing before a Veterans Law Judge.  In April 2016, the Veteran's representative submitted a written statement expressing a desire to cancel the hearing request for these issues.  Thus, the hearing request has been withdrawn and appellate consideration may proceed.  See 38 C.F.R. § 20.704(e) (2017).  A supplemental SOC was not issued following the remand; however, this is deemed harmless error in light of the Board's decision below to grant these issues.

In the March 2016 Board remand, the RO was instructed to provide a SOC on the issues of entitlement to an initial rating in excess of 20 percent for diabetes; service connection for acid reflux, hypertension, elevated cholesterol, urinary frequency with pyuria, peripheral neuropathy of the bilateral upper and lower extremities to include the feet, and cataracts; and a claim to reopen for service connection for cardiac disability, to include IHD.  In July 2017, a SOC was issued containing denials of these claims, as well as a claim of entitlement to service connection for sleep apnea.  

Later in July 2017, the Veteran submitted a written request to withdraw the claims of entitlement to service connection for acid reflux, elevated cholesterol, urinary frequency with pyuria, and cataracts.  Concurrently, a substantive appeal for the remaining issues was received.  The VA Form 9 included a request for a videoconference hearing before the Board on these claims.  Accordingly, as the Veteran is awaiting his requested hearing, these issues are not ripe for appellate review and will be addressed in a decision issued at a later date.

The Veteran has changed his appointed representative several times during the course of this appeal.  In January 2016, VA received a completed and acknowledged appointment of the above-listed representative (VA Form 21-22), with no limits on representation.  Thus, the prior forms were revoked.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's bilateral hearing loss disability is attributable to his military service. 

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that an acquired psychiatric disorder, variously diagnosed to include PTSD and depressive disorder, is related causally to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD, are met. 38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition herein with respect to the Veteran's claims of entitlement to service connection for hearing loss and PTSD, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.




Hearing loss

The Veteran asserts that service connection is warranted for bilateral hearing loss.  He contends that he first noticed hearing loss shortly after service and attributes the condition to significant noise exposure during service.  For the reasons that follow, the Board finds that service connection is warranted for bilateral hearing loss.

As an initial matter, the medical record establishes a current diagnosis of bilateral hearing loss that meets the requirements set forth under 38 C.F.R. § 3.385, as reflected in the July 2009 VA Audiological Examination Report.

With respect to in-service incurrence of a disease or injury, the Veteran's service treatment records confirm that the Veteran's military occupational specialty (MOS) was that of Bulk Fuelman.  The RO has already established the Veteran's exposure to loud noise based on this MOS, per the August 2009 Rating Decision.  Additionally, the Veteran has explained in written statements how he was exposed to excessive loud noise in the course of his duties as a Bulk Fuelman, serving on the flight line with frequent exposure to jet noise.  The Veteran is competent to report on such matters and the Board has no reason to doubt the credibility of his statements as they have been consistently reported throughout the record.  Accordingly, the Veteran's exposure to loud noise in service is established by the evidence of record.

The remaining question for consideration is whether the currently diagnosed bilateral hearing loss is related to the noise exposure sustained during service.  On this question, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is causally or etiologically due to his exposure to loud noise during service.  

First, the Board notes the negative VA medical opinions from the same examiner in July 2009 and February 2010.  The VA examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or the result of his time in service because his hearing at separation was normal.  The examiner also referenced a 2006 study from the Institute of Medicine which concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  However, he also noted that the study did not rule out that delayed onset might exist because the requisite longitudinal animal and human studies have not been done.

The Veteran submitted a positive medical opinion in support of his claim.  The September 2009 opinion from Dr. T. stated that he reviewed the Veteran's military records reflecting exposure to loud jet noises.  Dr. T. ultimately opined that it is as likely as not that the Veteran's hearing loss is related to his military service.  

This private opinion is supported by the lay evidence of record.  The Veteran's spouse submitted a March 2016 statement in which she asserted that she first noticed a hearing problem shortly after meeting the Veteran in 1967.  She detailed having to touch him to get his attention, repeating herself frequently, and enduring the television and radio at extremely high volumes for the Veterans' benefit.  She also identified herself as a nurse, competent to understand the cause and diagnosis of noise-induced hearing loss.  Similarly, the Veteran also submitted a statement in which he detailed experiencing hearing loss since his time on the flight lines in Vietnam.  He described an incident from his schooling following the service during which his classmates all heard noises emitted from a capacitor; he could not hear the noises.  He also described social isolation due to issues with hearing.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record in this case, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hearing loss.  The Veteran has a post-service diagnosis of bilateral hearing loss as defined by VA regulations, in-service exposure to loud noise, and a probative medical opinion supported by competent and credible lay evidence that relates his post-service bilateral hearing loss to his noise exposure during service.  Resolving reasonable doubt in the Veteran's favor, the claim of entitlement to service connection for bilateral hearing loss is granted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.303(b).

Acquired psychiatric disorder

The Veteran asserts that service connection is warranted for PTSD, recharacterized by the Board as an acquired psychiatric condition.  For the reasons that follow, the Board finds that service connection is warranted for an acquired psychiatric condition, currently diagnosed as PTSD, depressive disorder, and anxiety disorder.

As an initial matter, the Board notes multiple relevant diagnoses during the period on appeal.  At the November 2011 VA examination, the examiner stated the Veteran did not meet the criteria for a PTSD diagnosis, but depressive disorder was diagnosed.  VA and private treatment records include diagnosis of and treatment for PTSD, as well as diagnoses related to depression and anxiety.  Most recently, a June 2016 private opinion from Dr. M. included a diagnosis of PTSD.  Thus, the current diagnosis element is met.

The Veteran has attributed his current psychiatric condition to various in-service stressors, including a personal attack by other Marines, witnessing dead bodies of servicemembers and civilians, and experiencing enemy mortar and gun fire on multiple occasions.  A corroborating statement from a fellow Marine, L.M., is associated with the claims file.  L.M. also described experiencing enemy mortar fire causing fear of bodily harm or death. 

The Veteran's military personnel records confirm that he participated in naval operations off the coast of South Vietnam and counterinsurgency operations in the country of Vietnam between 1964 and 1967.  The Veteran submitted written statements describing being subject to mortar fire while serving at an airfield in DaNang.  He also described seeing jet accidents and body bags, as well as having to flee a movie theater on base due to incoming fire.  The Veteran stated there was never a day of silence in "Rocket City."  Finally, the Veteran described a personal assault by a fellow servicemember, who attempted to choke and shoot him.  In support of his statements, the Veteran provided an online printout purporting to show a January 1966 attack on the DaNang airfield resulting in one person killed and six wounded.

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, provided that the claimed stressor is condsistent with the places, types, and circumstances of the veteran's service and absent clear and convincing evidence to the contrary.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under § 1154(b) has been defined as "credible evidence."  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In this instance, the Veteran's military personnel record confirm that he served in Vietnam as a Bulk Fuelman on an airfield.  His lay statements regarding fear of hostile military or terrorist activity are highly probable in light of the circumstances of serving in DaNang during the Vietnam conflict.  Additionally, his statements are supported by the lay statements of his spouse and a fellow Marine.  As such, his statements regarding fear of hostile military activity are accorded significant probative value, and when considered with the record evidence, are credible supporting evidence of his claimed in-service stressor and/or event.

Furthermore, these stressors have been accepted as the basis for a diagnosis of PTSD by several psychiatrists during the period on appeal.  The November 2011 VA examiner found the Criteria C and D were not met to support a PTSD diagnosis.  However, the Veteran's private psychiatrist diagnosed PTSD in October 2010 and a VA treating psychiatrist diagnosed PTSD in April 2011 based upon the stressors described by the Veteran related to his experiences in Vietnam.  The private opinion of Dr. M. from March 2016 also provides a thorough explanation connecting the Veteran's PTSD and resulting symptoms to the stressors experienced in service.
 
While the November 2011 VA examiner did not find the criteria met for a diagnosis of PTSD, he diagnosed depressive disorder and stated that some elements of this diagnosis related to the Veteran's military service experiences as well as to other life stressors.  He stated that he could only speculate on apportioning what percentage of the depression symptoms were solely related to military service verses current life stressors. 

Based upon the Veteran's service records and his description of his experiences, and affording him the benefit of the doubt, the Board finds that his claimed stressors related to fear of hostile military activity, including incoming mortar fire, witnessing dead bodies, and fearing death, are consistent with the places, types, and circumstances of his military service.  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013).  Furthermore, the record includes medical evidence of a link between those stressors and the Veteran's current PTSD and depression diagnoses.  Accordingly, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current acquired psychiatric disorder as variously diagnosed is causally related to his period of active service.  The benefit of the doubt rule will be applied, and service connection for an acquired psychiatric disorder variously diagnosed to include PTSD is granted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD, is granted.



____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


